Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A transfer pump configured to pump material from a bucket having an opening into the bucket, the transfer pump comprising: a spout extending between a first end having a spout inlet and a second end having a spout outlet, wherein the spout is mounted to the outlet connector by the first end interfacing with the outlet end of the outlet connector, and wherein the spout is repositionable relative to the outlet connector with the first end interfacing with the outlet end, wherein the spout inlet and the spout outlet are spaced from the cylinder in a second axial direction opposite the first axial direction such that both of the spout inlet and the spout outlet are above the cylinder, as defined within the context of claim 1 along with all other limitations within the claim.

wherein the outlet connector includes a pin projecting from the outlet end; wherein the pin includes a pin body extending between the outlet end and a pin head;
wherein the pin is sized such that with the spout mounted to the outlet connector the spout can be moved vertically away from the outlet end with the pin head aligned with the notch, and such that the pin prevents the spout from being moved vertically away from the outlet end with the notch misaligned with the pin head, as defined within the context of claim 21 along with all other limitations within the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753